Exhibit 10.5

 

OMNIBUS AMENDMENT

 

 

This Omnibus Amendment is made effective as of April 1, 2015 (the “Effective
Date”).

 

WHEREAS, on March 28, 2007, MRI Interventions, Inc. f/k/a Surgi-Vision, Inc. and
SurgiVision, Inc. (the “Company”) awarded Kimble Jenkins (the “Executive”) an
option to purchase 5,000 shares of the Company’s common stock, par value $0.01
per share, which award is evidenced by that certain SurgiVision, Inc. Incentive
Stock Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan;
and

 

WHEREAS, on September 16, 2008, the Company awarded the Executive an option to
purchase 2,500 shares of the Company’s common stock, par value $0.01 per share,
which award is evidenced by that certain SurgiVision, Inc. Incentive Stock
Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and

 

WHEREAS, on November 8, 2008, the Company awarded the Executive an option to
purchase 2,500 shares of the Company’s common stock, par value $0.01 per share,
which award is evidenced by that certain SurgiVision, Inc. Incentive Stock
Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and

 

WHEREAS, on December 10, 2009, the Company awarded the Executive an option to
purchase 2,500 shares of the Company’s common stock, par value $0.01 per share,
which award is evidenced by that certain SurgiVision, Inc. Non-Qualified Stock
Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and

 

WHEREAS, on December 13, 2010, the Company awarded the Executive an option to
purchase 509,200 shares of the Company’s common stock, par value $0.01 per
share, which award is evidenced by that certain Award Agreement under the
SurgiVision, Inc. 2010 Non-Qualified Stock Option Plan; and

 

WHEREAS, on December 13, 2010, the Company awarded the Executive an option to
purchase 160,800 shares of the Company’s common stock, par value $0.01 per
share, which award is evidenced by that certain Award Agreement under the
SurgiVision, Inc. 2010 Non-Qualified Stock Option Plan; and

 

WHEREAS, on April 13, 2012, the Company awarded the Executive an option to
purchase 303,000 shares of the Company’s common stock, par value $0.01 per
share, which award is evidenced by that certain Non-Qualified Stock Option
Agreement under the MRI Interventions, Inc. 2012 Incentive Compensation Plan;
and

 

WHEREAS, on April 13, 2012, the Company awarded the Executive an option to
purchase 300,000 shares of the Company’s common stock, par value $0.01 per
share, which award is evidenced by that certain Incentive Stock Option Agreement
under the MRI Interventions, Inc. 2012 Incentive Compensation Plan; and

 

WHEREAS, on November 5, 2013, the Company awarded the Executive an option to
purchase 85,000 shares of the Company’s common stock, par value $0.01 per share,
which award is evidenced by that certain Non-Qualified Stock Option Agreement
under the MRI Interventions, Inc. 2013 Incentive Compensation Plan; and

 

WHEREAS, the Company and the Executive entered into an employment agreement
effective January 1, 2015 (the “Employment Agreement”), which Employment
Agreement, among other things, amended the terms of each of the award agreements
above and any other award agreement granting stock options or restricted stock
of the Company to the Executive (collectively, the “Equity Grant Agreements”)
with respect to vesting and exercisability in the event of the termination of
the Executive’s employment under certain circumstances; and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement and
further amend the Equity Grant Agreements in the manner set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.     Defined Terms. Capitalized terms that are used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Employment
Agreement.

 

 
1 

--------------------------------------------------------------------------------

 

 

2.     Option Exercise. Notwithstanding the terms of the Employment Agreement or
any Equity Grant Agreement to the contrary, upon a Termination Without Cause,
which the parties acknowledge and agree will occur on the Effective Date, (i)
all options and restricted stock granted to the Executive which do not
constitute deferred compensation under Section 409(A) of the Internal Revenue
Code of 1986, as amended, shall become fully vested on the Effective Date and
immediately prior to the termination of Executive's employment with the Company,
and (ii) the Executive shall have until the expiration date provided in the
applicable Equity Award Agreement to exercise any options. In the event of any
conflict between the terms of this Section 2 and the terms of the Employment
Agreement or any Equity Grant Agreement heretofore granted to the Executive, the
terms of this Section 2 shall control and govern.

 

3.     Confirmation of Terms. Except as expressly provided in this Amendment,
all other terms, conditions and provisions of the Employment Agreement and the
Equity Grant Agreements shall continue in full force and effect as provided
therein.

 

4.     Counterparts. This Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the Effective
Date.

 

 

MRI INTERVENTIONS, INC.

 

By: /s/ F. P. Grillo                                      
Name:     F. P. Grillo                                   
Title:     CEO                                               

 

 

This Amendment is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned.

 

 

 

 /s/ Kimble L. Jenkins                               



Kimble L. Jenkins

 

                              2

 